Exhibit ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684-5708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20070442538-15 Filing Date and Time 06/27/20074:03 PM Entity Number E0447542007-4 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation DAS, INC. 2. ResidentAgent Name and Street Address: (must be a Nevada address where process may be served) CSC Services of Nevada, Inc. Name 502 East John Street Carson City Nevada 89706 (MANDATORY) Physical Address City State Zip Code (OPTIONAL) Mailing Address City State Zip Code 3.Shares: (Number of shares corporation isauthorized to issue Number of shares With par value:1,500 Par value Per share: $1.00 Number of shares Without par value: 4. Name & Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional pages if more than three directors/trustees 1.Karen Gentile Name 1717 Route 6 Carmel NY 10512 Street Address City State Zip Code 2. Street Address City State Zip Code 3. Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more than 1 incorporator) Corporation Service Company Name X By:/s/C W Signature 502 East John Street Carson City NV 89706 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named corporation. X By:/s/ C W 6/27/07 Authorized Signature of R.A. or On behalf of R.A. Company Date This form must be accompanied by appropriate fees.
